                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROBERTA LINDENBAUM, individually                  Case No. 1:19-CV-02862-PAG
and on behalf of all others similarly situated,
                                                  Judge Patricia A. Gaughan
                       Plaintiff,

       v.

REALGY, LLC d/b/a REALGY ENERGY
SERVICES, a Connecticut limited liability
company, and JOHN DOE
CORPORATIONS 1–10,

                       Defendants.


            REALGY, LLC’S MOTION TO DISMISS AMENDED COMPLAINT
                           AND BRIEF IN SUPPORT
                                               TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1
II.    RELEVANT FACTS .......................................................................................................... 2
III.   RELEVANT LAW ............................................................................................................. 3
       A.        Motion to Dismiss for Lack of Subject-Matter Jurisdiction ................................... 3
       B.        The Holding in AAPC ............................................................................................. 4
IV.    ARGUMENT ...................................................................................................................... 6
       A.        AAPC Deprives the Court of Subject-Matter Jurisdiction over Plaintiff’s
                 Claims Because the Violation of an Unconstitutional Law Is Not a
                 Justiciable Question ................................................................................................ 6
       B.        The Three-Justice Dicta in Footnote 12 of the AAPC Decision Does Not
                 Warrant a Different Result ...................................................................................... 8
       C.        The Recent Supreme Court Opinion in Seila Law v. CFPB Supports
                 Dismissal ............................................................................................................... 11
V.     CONCLUSION ................................................................................................................. 13




                                                                  ii
    I.   INTRODUCTION

         “An act of congress repugnant to the constitution cannot become a law.” Marbury v.

Madison, 5 U.S. 137, 138 (1803). In this Telephone Consumer Protection Act (“TCPA”) class

action, Plaintiff Roberta Lindenbaum (“Plaintiff”) asks the Court to cast aside this bedrock

constitutional principle in seeking damages against Realgy, LLC (“Realgy”) for allegedly

violating the TCPA’s “automated-call ban”—a ban that the Supreme Court just held was

unconstitutional in Barr v. American Association of Political Consultants, Inc., 140 S.Ct. 2335,

2346 (2020) (hereinafter, “AAPC”).1 Specifically, the Supreme Court held that the TCPA’s

automated-call ban, upon which Plaintiff’s case is entirely based, was an unconstitutional content-

based restriction when combined with the government debt exception—a carveout that allowed

only government debt collectors to violate the restriction. In other words, the automated-call ban

has been unconstitutional, and thus entirely unenforceable, from the enactment of the government

debt exception in 2015 until the Court severed it in AAPC. This inescapable conclusion, that

Plaintiff is suing based on violations of an unconstitutional statute, is fatal to her entire action.2

         It is true that the Supreme Court took the additional step in AAPC of preserving the TCPA



1
        Because the Supreme Court decided the constitutional challenge to the automated-call ban
in AAPC, Federal Rule of Civil Procedure 5.1 does not apply to the instant filing and a notice of
constitutional challenge is not required. See Fed. R. Civ. P. 5.1. If the Court determines otherwise,
Realgy will promptly file such a notice.
2
         Though it is beyond the scope of this Motion, Plaintiff’s case is also fatally flawed because
neither Realgy nor its vendors have a record of placing any calls to Plaintiff’s telephone numbers.
That is unsurprising because Realgy expressly prohibits the use of pre-recorded messages of any
kind. Plaintiff’s amended complaint even acknowledges that the type of calls Plaintiff allegedly
received could be “legitimate . . . [or] could be a scam”— i.e., from scammers posing as legitimate
companies to obtain valuable personal information. Dkt. 14 at ¶ 18 (emphasis supplied). But the
parties need not spend significant time and effort litigating a class action about calls Realgy did
not place or authorize others to place. That is because this case ends for a simple, threshold reason:
the sole statutory provision under which Plaintiff sues was unconstitutional during the time the
calls at issue occurred, thus depriving the Court of subject-matter jurisdiction over the claims.
                                                   1
as a whole by severing the government debt exception. But the fact that the Supreme Court cured

the constitutional infirmity by severing the carve-out such that the automated-call ban can now

be enforced prospectively does not change the impact of the ruling in this case: that Realgy,

consistent with over two hundred years of constitutional jurisprudence, could not have violated a

statutory provision that was unconstitutional at the time of the alleged violation.

       An example illustrates this point. If, instead of government debt collectors, Congress

passed a carve-out for the Donald Trump campaign that was later held to be unconstitutional, the

disfavored speakers (any other speaker, including an opposing campaign) could not then be

punished for making calls during the period of time for which the Trump campaign was given a

free pass. That is to say, the disfavored speakers could not be punished for violating a flagrantly

unconstitutional speech restriction. The same exact result follows here: Realgy cannot be

penalized for allegedly violating the automated-call ban that was held unconstitutional by the

Supreme Court for the period of time the favored speakers (government debt collectors) were

given a free pass. Thus, Plaintiff’s action, which is premised on purported violations that

occurred before July 6, 2020 (the date of the AAPC decision), is entirely barred and must be

dismissed.

II.    RELEVANT FACTS

       On December 11, 2019, Plaintiff filed this putative class action, alleging that she

“received an unsolicited, pre-recorded phone call … from, or on behalf, [sic] of Defendants” on

her cellar phone on November 26, 2019. Dkt. 1 at ¶ 26. According to Plaintiff, the voice “stated

that John Doe Corporation was calling to offer Plaintiff energy services.” Id. at ¶ 27. Plaintiff

then “pressed ‘1’ to speak with a live person and was connected with one of John Doe

Corporation’s telephone representatives.” Id. at ¶ 28.



                                                 2
       On March 10, 2020, Plaintiff filed an amended class action complaint. Dkt. 14. Therein,

Plaintiff alleged that in addition to the November 26, 2019 call, she received a similar pre-

recorded voice call to her separate, landline phone number on March 3, 2020. Id. at ¶¶ 32–33.

Though Plaintiff alleges Realgy is responsible for the calls at issue, she acknowledges that the

calls could also “be a scam” perpetrated by individuals posing as a legitimate company to obtain

sensitive personal information. Id. at ¶ 18.

       Based on these purported communications to her cell phone and landline numbers,

Plaintiff asserts two claims for violations of the TCPA’s automated-call ban provision of 47

U.S.C. § 227(b)(1)(A)(iii). See id. at ¶¶ 73–88. This provision makes it unlawful for any person

to place calls to a cellular phone without consent using an artificial/pre-recorded voice, among

other things. Id.; 47 U.S.C. § 227(b)(1)(A)(iii). Plaintiff also asks the Court to certify two

nationwide TCPA classes for violations of the automated-call ban: one based on purportedly pre-

recorded calls to cellular phone lines and the other based on purportedly pre-recorded calls to

residential landlines. See Dkt. 14 at ¶¶ 64–65.

III.   RELEVANT LAW

               Motion to Dismiss for Lack of Subject-Matter Jurisdiction.

       “Federal Rule of Civil Procedure 12(b)(1) allows dismissal for ‘lack of jurisdiction over

the subject matter’ of claims asserted in the [c]omplaint.” See Yedlick v. Comm’r, IRS, No. 1:19-

CV-2139, 2020 WL 364245, at *2 (N.D. Ohio Jan. 21, 2020) (Gaughan, J.) (citing Fed. R. Civ. P.

12(b)(1)). A motion to dismiss for lack of subject-matter jurisdiction asks a court to determine

whether it has the constitutional power to adjudicate the case and may constitute “either a facial

attack or a factual attack.” See Meredith v. United Collection Bureau, Inc., No. 1:16-CV-1102,

2018 WL 1782854, at *2 (N.D. Ohio Apr. 13, 2018) (Gaughan, J.) (cits. omitted). Facial attacks

“question the sufficiency of the jurisdictional allegations in the complaint,” whereas factual attacks
                                                  3
“challenge the actual fact of the court’s jurisdiction.” Id. (citations omitted). Regardless of which

form the motion ultimately takes, the plaintiff “has the burden of proving jurisdiction in order to

survive the motion.” Moir v. Greater Cleveland Reg’l Transit Auth., 895 F.2d 266, 269 (6th Cir.

1990).3

          Additionally, the Constitution limits the federal judicial power to designated “cases” and

“controversies.” U.S. Const., Art. III, § 2. Thus, “[i]t is well settled that federal courts may act

only in the context of a justiciable case or controversy.” SEC v. Med. Comm. for Human Rights,

404 U.S. 403, 407 (1972) (internal quotation omitted). The Supreme Court has long held that “if

the laws are unconstitutional and void, the [federal court has] no jurisdiction of the causes.” Ex

parte Siebold, 100 U.S. 371, 377 (1880); see also Montgomery v. Louisiana, 136 S. Ct. 718, 724

(2016) (sentence under unconstitutional law is void because state was deprived of authority to

impose it); United States v. Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996) (“It is true that once a

statute has been declared unconstitutional, the federal courts thereafter have no jurisdiction over

alleged violations (since there is no valid ‘law of the United States’ to enforce)[.]”).

                 The Holding in AAPC.

          In January, the Supreme Court granted certiorari in AAPC, framing the issues as “[1]

[w]hether the government-debt exception to the TCPA’s automated-call restriction violates the

First Amendment, and [2] whether the proper remedy for any constitutional violation is to sever

the exception from the remainder of the statute.” Question Presented Report, Barr v. AAPC, No.

19-631, https://www.supremecourt.gov/docket/docketfiles/html/qp/19-00631qp.pdf (last visited



3
        Though Realgy denies that it placed the calls at issue—meaning the Court also lacks
jurisdiction because the complained-of conduct is not fairly traceable to Realgy, which did not
place the calls—it requests the Court dismiss this action based on the face of the amended
complaint alone.

                                                  4
Aug. 4, 2020). The Supreme Court did not grant certiorari to consider whether the statute was

enforceable pre-severance; nor did the parties ever brief that issue. Id. Indeed, since AAPC was

a direct challenge to the automated-call ban, there was no underlying litigation and, thus, no

occasion for the Supreme Court to decide the impact of the decision on pending TCPA cases like

this one. See id.

       On July 6, 2020, the Supreme Court decided AAPC. The Court’s Opinion was a deeply

fractured plurality, but a majority of Justices still agreed that the automated-call ban, upon which

Plaintiff’s case is entirely based, was an unconstitutional content-based restriction when combined

with the government debt exception. AAPC, 140 S. Ct. at 2346 (“The initial First Amendment

question is whether the robocall restriction, with the government-debt exception, is content-based.

The answer is yes.”). Specifically, the automated-call ban combined with the government debt

exception “impermissibly favored debt-collection speech over political and other speech, in

violation of the First Amendment.” Id. at 2344. Because the restriction was content-based, it was

subject to strict scrutiny, which it failed to pass.4 Id. Six justices agreed with this conclusion. Id.

Rather than scrapping the entire statute, however, the Supreme Court opted to save the TCPA by

severing the government debt exception, though only three Justices (Kavanaugh, Roberts, and

Alito) joined in the plurality’s rationale for doing so. Id. at 2352–54




4
       Notably, strict scrutiny is the same standard the Supreme Court would apply to viewpoint
discrimination, meaning the analysis and result in AAPC would have been the same here if the
exception had favored a particular political party, race, or ethnic group. See AAPC, 140 S. Ct. at
2347 (“[T]he robocall restriction with the government-debt exception is content-based. Under the
Court’s precedents, a law that is content based is subject to strict scrutiny.” (internal quotations
omitted)).

                                                  5
IV.    ARGUMENT

               AAPC Deprives the Court of Subject-Matter Jurisdiction over Plaintiff’s
               Claims Because the Violation of an Unconstitutional Law Is Not a Justiciable
               Question.

       “‘[A]n unconstitutional law is void, and is as no law.”’ Montgomery, 136 S. Ct. at 731

(quoting Siebold, 100 U.S. at 376). A violation of such a law is “not merely erroneous, but is

illegal and void, and . . . [bestows upon] the Circuit Court . . . no jurisdiction of the causes.”

Siebold, 100 U.S. at 376-377; see also Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 759-760

(1995) (“A court does not—in the nature of things it can not [sic]—give a ‘remedy’ for an

unconstitutional statute, since an unconstitutional statute is not in itself a cognizable ‘wrong.’”)

(emphasis in original and citing Marbury, 5 U.S. at 178) (Scalia, J. concurring); McClure v.

Middletown Hosp. Ass’n, 603 F. Supp. 1365, 1368 (S.D. Ohio 1985) (“We accept the proposition

that unconstitutional statutes are generally void ab initio[.]”).

       Here, Plaintiff’s action is based on alleged violations of the automated-call ban prior to

July 6, 2020, at a time during which the Supreme Court in AAPC determined this ban was

unconstitutional (and prior to the Supreme Court’s “cure” of the constitutional infirmity through

severance of the government debt exception). Accordingly, because Realgy could not have

violated an unconstitutional statute and this Court cannot provide a remedy for a violation of an

unconstitutional statute, there is no justiciable federal question, compelling dismissal.

       The necessity of this result is illustrated by numerous cases. Indeed, imposing liability for

speech that allegedly violates an unconstitutional statute is irreconcilable with Supreme Court

precedent and fundamental due-process and equal protection principles. In Grayned v. City of

Rockford, 408 U.S. 104, 107 n.2 (1972), the Supreme Court noted, in a constitutional challenge to

a content-based speech restriction, that courts “must consider the facial constitutionality of the

ordinance in effect when [the defendant] was arrested and convicted.” In other words, the relevant

                                                   6
inquiry is whether the offending statute was constitutional at the time the violation occurred, not

whether it has subsequently been cured by judicial or legislative action. Thus, in this case, the

automated-call ban must be assessed at the time Realgy allegedly committed the violations, which

was prior to July 6, 2020, at a time when the ban was unconstitutional. See Sessions v. Morales-

Santana, 137 S. Ct. 1678, 1699 n.24 (2017) (noting in a majority opinion that a “defendant

convicted under a law classifying on an impermissible basis may assail his conviction without

regard to the manner in which the legislature might subsequently cure the infirmity”); United

States v. Stroke, No. 1:14-CR-45S, 2017 WL 2643666, at *2 (W.D.N.Y. June 20, 2017) (“probable

cause cannot rest on a statute that was unconstitutional at the time of an alleged incident”).

       Similarly, in Montgomery, the Supreme Court addressed whether a new constitutional

ruling from 2012 interpreting the Eighth Amendment to ban mandatory life sentences for juvenile

homicide offenders must be applied retroactively to a juvenile who had been sentenced to life

without parole in 1963. See 136 S. Ct. at 723. The Supreme Court concluded the answer is yes: a

“penalty imposed pursuant to an unconstitutional law is no less void because the prisoner’s

sentence became final before the law was held unconstitutional. There is no grandfather clause

that permits States to enforce punishments the Constitution forbids. To conclude otherwise would

undercut the Constitution’s substantive guarantees.” Id. at 730 (citing United States v. U.S. Coin

and Currency, 401 U.S. 715, 724 (1971) (“‘No circumstances call more for the invocation of a

rule of complete retroactivity’ than when “‘the conduct being penalized is constitutionally immune

from punishment.’”)); see also Waldron v. United States, 146 F.2d 145, 147-148 (1944) (vacating

judgment against criminal defendant based on violation of unconstitutional statute, explaining

“inspection of the record discloses clearly that the court was without jurisdiction to enter the

judgment”).



                                                 7
          These decisions unanimously recognize the fundamental unfairness of imposing penalties

for violations of a statute that was concededly unconstitutional—and thus “void”—when the

alleged violations occurred. They also make obvious, intuitive sense. If the rule were otherwise,

the political party in power could pass similar unconstitutional exceptions to favor its own

preferred speech, knowing it could only be penalized on a prospective basis once a challenge

reached the Supreme Court. To put this example in starker terms, if a Republican Congress added

an exception to the TCPA permitting Republican campaigns to make calls that were prohibited for

everyone else and the Supreme Court severed that exception, litigants could not (and would not)

legitimately argue that a Democratic Political Action Committee could be penalized for violating

the pre-severance statute but that the Republican campaign could only be penalized post-

severance. This would be an untenable result—and it is not the law. See Baucum, 80 F.3d at 540-

41 (“It is true that once a statute has been declared unconstitutional, the federal courts thereafter

have no jurisdiction over alleged violations (since there is no valid ‘law of the United States’ to

enforce)[.]”)

                 The Three-Justice Dicta in Footnote 12 of the AAPC Decision Does Not
                 Warrant a Different Result.

          Speaking for a three-Justice plurality, Justice Kavanaugh states in footnote 12:

          As the Government acknowledges, although our decision means the end of the
          government-debt exception, no one should be penalized or held liable for making
          robocalls to collect government debt after the effective date of the 2015
          government-debt exception and before the entry of final judgment by the District
          Court on remand in this case, or such date that the lower courts determine is
          appropriate. [citation omitted]. On the other side of the ledger, our decision
          today does not negate the liability of parties who made robocalls covered by the
          robocall restriction.

AAPC, 140 S. Ct. at 2355, n .12 (emphasis added). Though the footnote is admittedly vague, it

does not change the conclusion that the Court lacks subject-matter jurisdiction over the Plaintiff’s

claims.
                                                   8
       This is true for several reasons. First, the footnote consists of pure obiter dicta,5 which

should be afforded little weight, particularly because it was only the opinion of three justices.

Thus, it was correctly characterized by Justices Thomas and Gorsuch (both of whom criticized this

dicta) as only a non-binding “suggestion.” See id. at 2363. For that reason, it does not change the

binding effect of the holding of the case, adopted by a majority of Justices: that the automated-call

ban combined with the government-debt exception was unconstitutional pre-severance (i.e., going

back to 2015 when the debt exception was enacted). See id. at 2343 (“Six Members of the Court

today conclude that Congress has impermissibly favored debt-collection speech over political and

other speech, in violation of the First Amendment.”).6 And the result of AAPC’s binding holding

is, as explained above, that the automated-call ban cannot be enforced against Realgy in this case,

based on over 200 years of prior Supreme Court precedent. See supra IV.A.

       Second, though the footnote is admittedly ambiguous, based on the circumstances,

statements in the footnote itself, and prior Supreme Court precedent, it is most reasonably

interpreted as referring to only past judgments. In other words, the plurality did not mean AAPC




5
        Black’s Law Dictionary defines obiter (“something said in passing”) dictum as a “comment
made during the course of delivering a judicial opinion, but one that is unnecessary to the decision
in the case and therefore not precedential (though it may be considered persuasive).” 879 (7th ed.
2000) (emphasis added). Chief Justice Marshall characterized it in Cohens v. Virginia, 19 U.S.
264, 399, 5 L. Ed. 257 (1821) as dicta that “may be respected, but ought not to control the judgment
in a subsequent suit, when the very point is presented for decision.”
6
        Put another way, the holding of the case is binding precedent and the footnote is not. Cf.
United States v. Marlow, 278 F.3d 581, 588 n. 7 (6th Cir. 2002) (serious consideration afforded to
dicta adopted by majority—which the AAPC dicta was not—and where, unlike here, there is no
“reason for disregarding it, such as age or subsequent statements undermining its rationale”)
(emphasis supplied); see also AAPC, 140 S. Ct. at 2366 (shielding “only government-debt
collection callers from past liability under an admittedly unconstitutional law would wind up
endorsing the very same kind of content discrimination [the Supreme Court says it is] seeking to
eliminate.”) (Gorsuch, J. concurring).

                                                 9
to negate or undo liability against parties that has already been adjudicated.7 This is consistent

with prior Supreme Court precedent that recognizes “a distinction between the application of a

change in the law that takes place while a case is on direct review on the one hand, and its effect

on a final judgment under collateral attack, on the other hand.” See Bradley v. Sch. Bd. of City of

Richmond, 416 U.S. 696, 710-711 (1974). This is also the only way to read the footnote consistent

with Seila Law, in which the same three Justices who joined the plurality in AAPC—and just one

week before AAPC decision—cast doubt on the viability of actions taken by the Consumer

Financial Protection Bureau (“CFPB”) during the time its leadership structure was

unconstitutional. See Seila Law LLC v. CFPB, 140 S. Ct. 2183, 2208-09 (2020) (discussed in

detail infra at Section IV.C).

       In short, coupled with the Supreme Court’s long-standing precedent, its recent decision in

Seila Law, and the fact the parties did not even brief the issue, the last sentence of the plurality’s

footnote 12 cannot reasonably be interpreted to allow courts in ongoing cases to penalize

defendants under a statute that was unconstitutional at the time of the alleged conduct. Indeed, the

Supreme Court is “a court of review, not of first view,” and it “ordinarily will not decide questions

not raised or litigated in the lower courts,” certainly not in one sentence without any analysis, and

certainly not when doing so would require overruling prior precedent. See McLane Co., Inc. v.

E.E.O.C., 137 S. Ct. 1159, 1170 (2017) (internal quotations omitted); see also City of Springfield,

Mass. v. Kibbe, 480 U.S. 257, 259 (1987).




7
       Black’s Law Dictionary defines liability as the “quality or state of being legally obligated
or accountable; legal responsibility to another or to society, enforceable by civil remedy or criminal
punishment . . . .” 739 (7th ed. 2000). Thus, “liability” implies a preexisting determination (e.g.,
from a court of law) to hold a party responsible.

                                                 10
               The Recent Supreme Court Opinion in Seila Law v. CFPB Supports Dismissal.

       As noted above, the Supreme Court decided Seila Law a week before AAPC, and Seila Law

strongly supports the conclusion that the automated-call ban cannot be enforced against Realgy in

this case. 140 S. Ct. at 2208–09. In Seila Law, a three-justice plurality comprised of Justices

Roberts, Alito, and Kavanaugh (the same plurality as the severance portion of the AAPC decision)

recognized the long-standing principle that unconstitutional laws are unenforceable during the time

they are unconstitutional, even if later cured prospectively through severance. See id. A majority

of the Justices further concluded that the CFPB’s leadership structure, consisting of a single

director removable only for cause, was unconstitutional because it violates the separation of

powers. Id. at 2204. To cure this constitutional infirmity, the three-justice plurality (Roberts,

Alito, and Kavanaugh), in Part IV of the opinion, opted to sever the director’s removal protection

from the President. Id. at 2207-08. In so holding, this plurality acknowledged that actions taken

under the CFPB’s constitutionally infirm leadership structure (such as investigations, litigation,

and even promulgation of regulations) may require dismissal/invalidation—unless subsequent

ratification has occurred. See id. at 2208 (“The parties dispute whether this alleged ratification in

fact occurred and whether, if so, it is legally sufficient to cure the constitutional defect in the

original demand . . . . A remand for the lower Courts to consider those questions in the first instance

is therefore the appropriate course[.]”). Thus, the Supreme Court remanded to the lower court to

determine “the lingering ratification issue.” Id. In further evidence of the seriousness of the

problem created by the Court’s holding that the CFPB’s leadership structure was unconstitutional

for a period of time, the CFPB thereafter took action (the day after the Seila Law decision) to

formally ratify actions taken from January 4, 2012, through June 30, 2020 in order to ensure they

are not attacked on grounds of being void. See CFPB Ratifies Prior Regulatory Actions, CFPB,



                                                  11
https://www.consumerfinance.gov/about-us/newsroom/cfpb-ratifies-prior-regulatory-actions/

(last visited July 27, 2020).

       If the constitutionality of the statute posed no problems to the viability of acts taken by the

CFPB while its structure was unconstitutional, then there would have been no need for the lower

courts to determine the extent to which ratification occurred and no need for the CFPB to ratify its

own prior acts. Put another way, by remanding the ratification issue to the lower court, the

Supreme Court (including the same three justices who severed the debt exemption in AAPC)

recognized that, absent ratification, the acts taken by the CFPB may be deemed void unless they

were ratified on a prospective basis.

       The logic underlying the Supreme Court’s application of the severance doctrine in Seila

Law applies with equal force to the automated-call ban. Put differently, the Supreme Court’s

severance of the government debt exception cured the ban’s infirmity on a prospective basis. But

it did not (and could not) cure the infirmity with respect to calls made during the time the law was

unconstitutional—at the time it impermissibly favored one group of speakers over another.

       Further, the constitutional defect in AAPC was far more severe than in Seila Law, where

the defect was procedural, thereby allowing the new CFPB leadership to ratify prior acts

committed by the CFPB’s then-unconstitutional leadership with no harm to the affected parties.

In contrast, the nature of the constitutional defect in the TCPA was substantive, favoring one group

of speakers over another, with the disfavored speakers potentially on the hook for ruinous

liability—hundreds of millions of dollars in statutory penalties that are akin to criminal

penalties8—while the favored speakers were entirely absolved. Unlike the procedural defect in



8
       See, e.g., McMillion, et al. v. Rash Curtis & Assoc., No. 4:16-CV-03396-YGR (N.D. Cal.
May 4, 2020) (judgment awarding class damages for TCPA violations in amount of $267,349,000).

                                                 12
Seila Law, this substantive defect cannot be cured through ratification. Accordingly, consistent

with the Court’s logic in Seila Law, the Court cannot impose liability against Realgy for violating

the automated-call ban during the time it was constitutionally infirm. See also Arthrex, Inc. v.

Smith & Nephew, Inc., 953 F.3d 760, 767 n. 2 (Mem) (D.C. Cir. 2020) (denial of petition for en

banc review) (“judicial severance of one portion of an unconstitutional statute is, by necessity,

only applicable prospectively”) (O’Malley, J. concurring).

V.     CONCLUSION

       AAPC held that the TCPA’s automated-call ban was an unconstitutional content-based

restriction when combined with the government debt exception that was enacted in 2015 and in

place until the Supreme Court severed it on July 6, 2020. AAPC, 140 S. Ct. at 2343. The violations

of the automated-call ban asserted by Plaintiff occurred during the time the ban was

unconstitutional. Thus, the Court should dismiss the action because it lacks jurisdiction to enforce

a void law against Realgy. See Marbury, 5 U.S. at 180.

       Dated: August 4, 2020.

                                             Respectfully submitted,


                                             KABAT CHAPMAN & OZMER LLP

                                             /s/ Ryan D. Watstein
                                             Ryan D. Watstein (pro hac vice)
                                             rwatstein@kcozlaw.com
                                             Joseph Scott Carr (Ohio Bar No. 0098247)
                                             scarr@kcozlaw.com
                                             Matthew A. Keilson (pro hac vice)
                                             mkeilson@kcozlaw.com
                                             171 17th Street NW, Suite 1550
                                             Atlanta, Georgia 30363
                                             (404) 400-7300

                                             Counsel for Defendant Realgy, LLC



                                                13
                              CERTIFICATE OF COMPLIANCE

       I certify that the foregoing adheres to the page limitations set forth in Local Civil Rule

7.1(f) with respect to cases assigned to the complex track.



                                 CERTIFICATE OF SERVICE

       I certify that today I filed the foregoing using the Court’s CM/ECF system, which will

automatically send a notice of electronic filing to all counsel of record.

       Dated: August 4, 2020.

                                               /s/ Ryan D. Watstein
                                               Ryan D. Watstein (pro hac vice)
                                               Georgia Bar No. 266019

                                               Counsel for Defendant Realgy, LLC




                                                 14
